DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendments filed 11/03/2021 wherein Claims 1, 2, 5, 7, 10, 17, 19, and 20 are amended, Claim 8 is canceled, and Claims 11-16 were previously withdrawn. Therefore, Claims 1-7, 9-20 are currently pending wherein Claim 11-16 are withdrawn.
The Applicant’s amendment to the specification has overcome the drawing objection previously set forth in the Non-Final mailed 8/3/2021 (hereinafter referred to as “Non-Final”). Therefore, the drawing objection previously set forth in the Non-Final is withdrawn at this time. 
The Applicant’s replacement drawing sheets filed 11/03/2021 are accepted by the Examiner.
The Applicant’s amendments to the specification and drawings have overcome each and every specification objection previously set forth in the Non-Final. Therefore, each and every specification objection previously set forth in the Non-Final is withdrawn at this time. 
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final. Therefore, each and every claim objection previously set forth in the Non-Final is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final. Therefore, each and every claim rejection under 35 U.S.C. 112(b) is withdrawn at this time. 
Response to Arguments
Applicant’s arguments, see page 3-4, filed 11/03/2021, with respect to the rejection(s) of claim(s) 1-10 and 17-20 under Marggi et al. (US 6,949,084) and various secondary references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunn et al. (US 2004/0158207) in view of Kislev et al. (WO 2011/055308) and other secondary references.
Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17, lines 8-9 recite “the needle, hub,” (bolded for emphasis). The Examiner believes the first comma is erroneous and suggests amending this to recite “the needle[,] hub,”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al. (US 2004/0158207; hereinafter “Hunn”) in view of Kislev et al. (WO 2011/055308; hereinafter “Kislev”). The Examiner would like to note that Kislev has been provided by the applicant within the IDS dated 6/18/2020.
With regards to claim 1, Hunn discloses (Figs. 9-12) an intravenous therapy system (See Fig. 9), comprising: 

a needle hub (27) operatively coupled to a needle (8) to insert the needle into a patient's body (See [0073] “said needle carrier 27 being fixedly connected to the guiding needle 8…expel the cannula 3 from the guiding element 6 via the guiding needle 8 and to insert it through the plaster 2 into a tissue” and see Fig. 10); and 
a catheter hub (5) operatively coupled (See [0073] “the cannula 3, together with its holder 5”) to a catheter (3) to insert the catheter into the patient's body (See [0073] “expel the cannula 3 from the guiding element 6 via the guiding needle 8 and to insert it through the plaster 2 into a tissue”), the catheter being formed coaxially with an outer surface of the needle (See [0064] “The cannula inserting device comprises a guiding needle 8 which is guided through the cannula 3”); and 
wherein after insertion of the needle into the patient's body, the needle is configured to be retracted into the needle hub, thus maintaining a distal end of the needle within the needle hub, to coaxially remove the needle from within the catheter (See Figs. 11-12 and [0076] “Fig. 11 shows the cannula inserting device shown in Fig. 10, once the needle carrier 27 has been retracted. The guiding needle 8 has thus been retracted back out of the expelled cannula 3 and inserted back into the guiding element 6, in order to avoid injuries.”).
Hunn is silent with regards to an inflatable bladder formed along a length of the catheter to maintain the catheter in the patient's body. 
Nonetheless, Kislev teaches (Figs. 1-5) an inflatable bladder (250) formed along a length of a catheter (210) to maintain the catheter in the patient's body (See [00100] “The fixation balloon can be used for fixation of the catheter 200 with respect to the body of the person after being inserted into the cavity of that person”).

The intravenous therapy system of Hunn modified in view of the teaching of Kislev will hereinafter be referred to as the intravenous therapy system of Hunn and Kislev.
With regards to claim 2, the intravenous therapy system of Hunn and Kislev teaches the claimed invention of claim 1, Hunn further teaches (Figs. 9-12) that after insertion of the needle (8) into the patient’s body (See [0073] “said needle carrier 27 being fixedly connected to the guiding needle 8…expel the cannula 3 from the guiding element 6 via the guiding needle 8 and to insert it through the plaster 2 into a tissue” and see Fig. 10), the needle hub (27) and the needle may be removed from the actuation hub (1) (See Fig. 12, [0057], and [0080]).
With regards to claim 3, the intravenous therapy system of Hunn and Kislev teaches the claimed invention of claim 1, however, Hunn is silent with regards to the intravenous therapy system further comprising a bladder fluid injection port to couple a fluid reservoir to the bladder via a length of tubing. 
Nonetheless, Kislev further teaches (Figs. 1-5 and 18) a bladder fluid injection port (See [0098] “the inflation lumen 240 has an inlet and an outlet” wherein the inlet is the bladder fluid 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the intravenous therapy system of Hunn and Kislev with a further teaching of Kislev such that the intravenous therapy system comprises a bladder fluid injection port to couple a fluid reservoir to the bladder via a length of tubing. One of ordinary skill in the art would have been motivated to make this modification, in order to inflate the bladder/fixation element such that the bladder/fixation element can fixate a catheter within the body of the person (See [0098] and [00100] of Kislev).
With regards to claim 6, the intravenous therapy system of Hunn and Kislev teaches the claimed invention of claim 1, and Hunn further teaches (Figs. 9-12) that the intravenous therapy system (See Fig. 9) further comprising an adhesive (See [0064] “a plaster 2 which exhibits an adhesive lower surface in order to be able to adhere the base body over an injection point”) formed on a bottom surface (See [0064] “a plaster 2 which exhibits an adhesive lower surface”) of the housing (1,2) to secure the intravenous therapy system to a skin of the patient (See [0064]).
With regards to claim 10, the intravenous therapy system of Hunn and Kislev teaches the claimed invention of claim 1, and Hunn further teaches (Figs. 9-12) that the needle hub (27) and the catheter hub (5) further comprise a locking mechanism (6c) that selectively locks and unlocks (See [0067] “the latching projections 6c of the guiding element 6 no longer engage with the latching projections 1a of the foundation body 1, then the cannula inserting device can be 
With regards to claim 17, Hunn discloses a peripheral intravenous catheter (PIVC) (See Fig. 9), comprising: 
a circular housing (1,2; see Fig. 9 which shows the housing to be circular) to house: 
a needle hub (27) operatively coupled to a needle (8) to insert the needle into a patient's body (See [0073] “said needle carrier 27 being fixedly connected to the guiding needle 8…expel the cannula 3 from the guiding element 6 via the guiding needle 8 and to insert it through the plaster 2 into a tissue” and see Fig. 10); and 
a catheter hub (5) operatively coupled (See [0073] “the cannula 3, together with its holder 5”) to a catheter (3) to insert the catheter into the patient's body (See [0073] “expel the cannula 3 from the guiding element 6 via the guiding needle 8 and to insert it through the plaster 2 into a tissue”), the catheter being formed coaxially with an outer surface of the needle (See [0064] “The cannula inserting device comprises a guiding needle 8 which is guided through the cannula 3”), 
wherein after insertion of the needle into the patient's body, the needle is configured to be retracted into the needle hub, thus maintaining a distal end of the needle within the needle hub, to coaxially remove the needle from within the catheter (See Figs. 11-23 and [0076] “Fig. 11 shows the cannula inserting device shown in Fig. 10, once the needle carrier 27 has been retracted. The guiding needle 8 has thus been retracted back out of the expelled cannula 3 and inserted back into the guiding element 6, in order to avoid injuries.”).
However, Hunn is silent with regards to an inflatable bladder formed along a length of the catheter to maintain the catheter in the patient's body; and

Nonetheless, Kislev teaches (Figs. 1-5 and 18) an inflatable bladder (250) formed along a length of a catheter (210) to maintain the catheter in the patient's body (See [00100] “The fixation balloon can be used for fixation of the catheter 200 with respect to the body of the person after being inserted into the cavity of that person”); and a bladder fluid injection port (See [0098] “the inflation lumen 240 has an inlet and an outlet” wherein the inlet is the bladder fluid injection port) to couple a fluid reservoir (290) to the bladder (250) via a length of tubing (240) (See [0098] “The inlet of the inflation lumen 240 allows the liquid to enter the inflation lumen 240. The liquid can be injected in the inflation lumen 240 by a syringe (such as syringe 290 of figure 18).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the PIVC of Hunn with a teaching of Kislev such that the PIVC further comprises an inflatable bladder formed along a length of the catheter to maintain the catheter in the patient's body; and a bladder fluid injection port to couple a fluid reservoir to the bladder via a length of tubing. One of ordinary skill in the art would have been motivated to modify the PIVC such that it comprises an inflatable bladder, in order to fixate the catheter within the body of the patient after the catheter is inserted into the patient (See [00100] of Kislev). Therefore, by fixating the catheter within the body of the patient the bladder may facilitate a continuous flow of liquid through the bladder during a prolonged period that may exceed three days, a week, or a month (See [0008-0010] of Kislev). In addition, one of ordinary skill in the art would have been motivated to modify a bladder fluid injection port in order to 
The PIVC of Hunn modified in view of Kislev will hereinafter be referred to as the PIVC of Hunn and Kislev.
Claim 4-5, 9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn and Kislev as applied to claim 1, and in further view of Wexler (US 8,202,253).
With regards to claim 4, the intravenous therapy system of Hunn and Kislev teaches the claimed invention of claim 1, however, the first embodiment of Hunn, shown in Figs. 9-12, is silent with regards to the intravenous therapy system further comprising an infusion tube fluidically coupled to the catheter to provide an infusion through the catheter and into a blood vessel within the patient's body.
Nonetheless, a second embodiment of Hunn, shown in Fig. 8, teaches (Fig. 8) the intravenous therapy system (See Fig. 8) further comprising an infusion tube (12) fluidically coupled to the catheter (See Examiner annotated Fig. 8, hereinafter referred to as Fig. A) to provide an infusion through the catheter and into the patient's body (See [0071] “the tube can be inserted into the opening 18, pointing to the side, of the swivel 16” and see [0068] “the tube 12 is connected to a liquid conveying means (not shown)…enable a liquid to flow from the liquid conveying means…and thus into the surrounding tissue”).

    PNG
    media_image1.png
    482
    660
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous therapy system of Hunn and Kislev with a further teaching of Hunn such that the intravenous therapy system further comprises an infusion tube fluidically coupled to the catheter to provide an infusion through the catheter and into the patient's body. One of ordinary skill in the art would have been motivated to make this modification, as Hunn teaches that fluidically coupling an infusion tube to the catheter enables a liquid flow from the liquid conveying means to the surrounding tissue (See [0068] of Hunn).
	However, the intravenous therapy system of Hunn and Kislev is silent with regards to providing infusion through the catheter and into a blood vessel within the patient’s body. 

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the intravenous therapy system of Hunn and Kislev with a teaching of Wexler such that the intravenous therapy system provides an infusion through the catheter and into a blood vessel within the patient’s body. One of ordinary skill in the art would have been motivated to make this modification, in order to place a catheter into a blood vessel to administer fluid therapy (See Col. 1, lines 16-51 of Wexler).
With regards to claim 5, the intravenous therapy system of Hunn and Kislev teaches the claimed invention of claim 1, however, Hunn is silent with regards to the intravenous therapy system further comprising a visual indicator to indicate when the needle and the catheter have accessed a blood vessel within the patient’s body.
Nonetheless, Wexler teaches (Figs. 1-6) a visual indicator (Col. 5, lines 15-54 “As the needle 42 punctures the blood vessel 60, as seen in FIG. 8, pressure within the blood vessel 60 forces blood 62 through the needle 42 and into the transparent void or chamber space 32 located within the plunger assembly 26 thereby providing a visual indication of the presence of arterial pressurized blood 62”) to indicate when a needle (42) and catheter (52) has accessed a blood vessel (60) within a patient's body (16).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the intravenous therapy system of Hunn and Kislev such 
With regards to claim 9, the intravenous therapy system of Hunn and Kislev teaches the claimed invention of claim 1, however Hunn is silent with regards to a window to allow a clinician implementing the intravenous therapy system to see through the housing and to a patient's skin.
Nonetheless, Wexler teaches (Figs. 1-6) a window (The housing/sleeve 18 is taught to be transparent. Therefore, the entirety of the housing/sleeve would be a window that allows a clinician implementing the intravenous therapy system to see through the housing and to a patient’s skin.) to allow a clinician (See the hand holding the intravenous therapy system in Fig. 1) implementing the intravenous therapy system (Fig. 1-6) to see through the housing (18) and to a patient's skin (The skin on the arm 16).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the intravenous therapy system of Hunn and Kislev such that the intravenous therapy system includes a window to allow a clinician implementing the intravenous therapy system to see through the housing and to a patient's skin. One of ordinary 
With regards to claim 18, the PIVC of Hunn and Kislev teaches the claimed invention of claim 17, however, the first embodiment of Hunn, shown in Figs. 9-12, is silent with regards to the PIVC further comprising an infusion tube fluidically coupled to the catheter to provide an infusion through the catheter and into a blood vessel within the patient's body.
Nonetheless, a second embodiment of Hunn, shown in Fig. 8, teaches (Fig. 8) the PIVC (See Fig. 8) further comprising an infusion tube (12) fluidically coupled to the catheter (See Fig. A reiterated below) to provide an infusion through the catheter and into the patient's body (See [0071] “the tube can be inserted into the opening 18, pointing to the side, of the swivel 16” and see [0068] “the tube 12 is connected to a liquid conveying means (not shown)…enable a liquid to flow from the liquid conveying means…and thus into the surrounding tissue”).

    PNG
    media_image1.png
    482
    660
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the PIVC of Hunn and Kislev with a further teaching of Hunn such that the PIVC further comprising an infusion tube fluidically coupled to the catheter to provide an infusion through the catheter and into the patient's body. One of ordinary skill in the art would have been motivated to make this modification, as Hunn teaches that fluidically coupling an infusion tube to the catheter enables a liquid flow from the liquid conveying means to the surrounding tissue (See [0068] of Hunn).
	However, the PIVC of Hunn and Kislev is silent with regards to providing infusion through the catheter and into a blood vessel within the patient’s body. 

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the PIVC of Hunn and Kislev with a teaching of Wexler such that the PIVC provides an infusion through the catheter and into a blood vessel within the patient’s body. One of ordinary skill in the art would have been motivated to make this modification, in order to place a catheter into a blood vessel to administer fluid therapy (See Col. 1, lines 16-51 of Wexler).
With regards to claim 19, the PIVC of Hunn and Kislev teaches the claimed invention of claim 17, however, Hunn is silent with regards to the PIVC further comprising a visual indicator to indicate when the needle and the catheter have accessed a blood vessel within the patient's body.
Nonetheless, Wexler teaches (Figs. 1-6) a visual indicator (Col. 5, lines 15-54 “As the needle 42 punctures the blood vessel 60, as seen in FIG. 8, pressure within the blood vessel 60 forces blood 62 through the needle 42 and into the transparent void or chamber space 32 located within the plunger assembly 26 thereby providing a visual indication of the presence of arterial pressurized blood 62”) to indicate when a needle (42) and catheter (52) has accessed a blood vessel (60) within a patient's body (16).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the PIVC of Hunn and Kislev with a teaching of Wexler 
With regards to claim 20, the PIVC of Hunn and Kislev teaches the claimed invention of claim 17, however, Hunn is silent with regards to the PIVC further comprising a window to allow a clinician implementing the PIVC to see through the housing and to a patient's skin.
Nonetheless, Wexler teaches (Figs. 1-6) a window (The housing/sleeve 18 is taught to be transparent. Therefore, the entirety of the housing/sleeve would be a window that allows a clinician implementing the PIVC to see through the housing and to a patient’s skin.) to allow a clinician (See the hand holding the PIVC in Fig. 1) implementing the PIVC (Fig. 1-6) to see through the housing (18) and to a patient's skin (The skin on the arm 16).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the PIVC of Hunn and Kislev with a teaching of Wexler such that the PIVC includes a window to allow a clinician implementing the PIVC to see through the housing and to a patient's skin. One of ordinary skill in the art would have been motivated to make this modification, in order to positively indicate the cannula placement within a blood vessel (Col. 3, lines 1-7 of Wexler). The PIVC of Hunn and Kislev would be modified such that housing is transparent and includes a void or chamber space within that is in fluid .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn and Kislev as applied to claim 6 above, in view of Searle et al. (US 2015/0025503; hereinafter “Searle”).
With regards to claim 7, the intravenous therapy system of Hunn and Kislev teaches the claimed invention of claim 6, however, Hunn is silent with regards to an adhesive-defeating fluid port to receive an adhesive-defeating fluid to reduce the adhesive effects of the adhesive during removal of the intravenous therapy system from the patient's skin.
Nonetheless, Searle teaches (Fig. 25) an adhesive-defeating fluid port (703) to receive an adhesive-defeating fluid (701) to reduce the adhesive effects of the adhesive during removal of the intravenous therapy system from the patient's skin (See [0163] “several adhesive solvent reservoirs 701 in the base of a body 705 of a device adapted to adhere to skin…The adhesive solvent then flows through holes 703 in the bottom of the base of the device body 705, contacts and then releases the adhesive pad from the skin”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the intravenous therapy system of Hunn and Kislev such that the housing of the intravenous therapy system comprises an adhesive-defeating fluid port to receive an adhesive-defeating fluid to reduce the adhesive effects of the adhesive during removal of the intravenous therapy system from the patient's skin. For example the housing of the intravenous therapy system of Hunn and Kislev would be modified with the adhesive removal .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783